Case 8:20-cv-01500-MSS-AAS Document 3 Filed 07/01/20 Page 1 of 2 PageID 33




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 UNITED STATES OF AMERICA,

 v.                                             Case No. 8:20-cv-1500-T-35AAS


 REAL PROPERTY LOCATED AT
 101 MARSHALL AVENUE,
 LAKE PLACID, FL 33852
                        /
 [OWNER OF RECORD: JARED MURRAY]

               GOVERNMENT’S NOTICE OF LIS PENDENS

       NOTICE IS HEREBY GIVEN that the above-referenced action was

 commenced on July1, 2020, and is now pending in the United States District

 Court for the Middle District of Florida between the parties named in the above-

 referenced action.

       The United States of America is seeking to forfeit certain real property

 located at 101 Marshall Avenue, Lake Placid, Florida, being the same

 premises conveyed to Jared Murray, on July 2, 2019, and recorded on July 3,

 2019, in Highlands County in Book 2701, Pages 490-491, including all

 improvements thereon and appurtenances thereto, the legal description for

 which is as follows:

       Lot 21, in Block 9, of HIGHLANDS PARK ESTATES,
       SECTION D, according to the Plat thereof as recorded in Plat
       Book 4, at Page 86, of the Public Records of Highlands County,
       Florida.

       Property Identification Number: C-20-36-30-040-0090-0210.
Case 8:20-cv-01500-MSS-AAS Document 3 Filed 07/01/20 Page 2 of 2 PageID 34




 The United States seeks forfeiture of the above property pursuant to the

 provisions of 18 U.S.C. §§ 981(a)(1)(C) and 981(a)(1)(A). Further information

 concerning this action may be obtained from the records of the Clerk of Court

 for the United States District Court, Middle District of Florida, Sam Gibbons

 Federal Courthouse, 2nd Floor, 801 North Florida Avenue, Tampa, Florida

 33602.

                                           Respectfully Submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                    By:    s/Suzanne C. Nebesky
                                           SUZANNE C. NEBESKY
                                           Assistant United States Attorney
                                           Fla. Bar No. 59377
                                           400 N. Tampa Street, Suite 3200
                                           Tampa, Florida 33602
                                           Tel: (813) 274-6000
                                           E-mail: Suzanne.nebesky@usdoj.gov


                           CERTIFICATE OF SERVICE

          I hereby certify that on July 1, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a

  notice of electronic filing to counsel of record.



                                            s/Suzanne C. Nebesky
                                            SUZANNE C. NEBESKY
                                            Assistant United States Attorney



                                            2
